 1

 2

 3

 4

 5

 6

 7
                                     UNITED STATES DISTRICT COURT
 8
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10

11   ANNA MARTINEZ,                                    Case No. 1:19-cv-01234-DAD-BAM

12                      Plaintiff,                     ORDER GRANTING JOINT MOTION TO
                                                       EXTEND STAY OF DISCOVERY AND
13          v.                                         ALL PRETRIAL DEADLINES

14   C R BARD INCORPORATED, et al.,                    (Doc. No. 27)

15                      Defendants.

16
            On October 24, 2019, the Court entered an order granting the parties’ joint motion to stay
17
     all discovery and pretrial deadlines in these proceedings and to continue the Initial Scheduling
18
     Conference to February 6, 2020, while the parties pursued settlement discussions. (Doc. No. 24.)
19
     Pending before the court is the parties’ joint motion to continue the stay of all discovery and
20
     pretrial deadlines and to further continue the Initial Scheduling Conference in this case while they
21
     conduct ongoing settlement discussions. (Doc. No. 27.)
22
            As the Court has not yet issued a Scheduling Order in this case, no pretrial deadlines have
23
     been set. Additionally, it appears the parties have not yet engaged in a conference pursuant to
24
     Federal Rule of Civil Procedure 26(f) and discovery is therefore not yet open. See Fed. R. Civ. P.
25
     26(d). Accordingly, it appears that the “joint motion” is properly characterized solely as a
26
     stipulation to continue the Initial Scheduling Conference.
27
            Nonetheless, based upon the agreement of the parties and for cause appearing, the Court
28
                                                      1
 1   hereby GRANTS the parties’ motion. (Doc. No. 27). The Initial Scheduling Conference

 2   currently set for February 6, 2020 is continued to April 30, 2020 at 09:00 AM in Courtroom 8

 3   (BAM) before Magistrate Judge Barbara A. McAuliffe. A Joint Scheduling Conference

 4   Report, carefully prepared and executed by all counsel, shall be electronically filed in full

 5   compliance with the requirements set forth in the Order Setting Mandatory Scheduling

 6   Conference (Doc. No. 22) at least one (1) full week prior to the Scheduling Conference. A copy

 7   shall also be e-mailed, in Word format, to bamorders@caed.uscourts.gov. The parties may

 8   appear at the conference by telephone with each party using the following dial-in number and

 9   access code: dial-in number 1-877-411-9748; access code 3219139. If the parties file a notice of

10   settlement prior to the conference, then the conference will be vacated. However, if the parties

11   are unable to reach a settlement, then the conference will proceed.

12
     IT IS SO ORDERED.
13

14      Dated:     January 16, 2020                            /s/ Barbara   A. McAuliffe            _
                                                           UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
